NUMBER 13-08-00561-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: BARRY DWAYNE MINNFEE



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Justices Yañez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Barry Dwayne Minnfee, pro se, filed a document entitled "Notice of Appeal
[sic] Alternative Mandamus" in the above cause on September 26, 2008.  In this document,
relator, who is incarcerated, vaguely discusses alleged violations of a federal wiretapping
and electronic surveillance act and the retrieval of relator's legal work from various cell
mates.  Because the document does not reference an order or judgment subject to appeal,
we construe this document as a petition for writ of mandamus.  See generally Tex. R. App.
P. 25.1(a), (d). 
	The Court, having examined and fully considered the petition for writ of mandamus
is of the opinion that the petition should be denied. The petition fails to clearly ask this
Court to command another to do or refrain from doing some act, and further fails to allege
or show the violation of a ministerial duty or a clear abuse of discretion.  See Walker v.
Packer, 827 S.W.2d 833, 839 (Tex. 1992).  Moreover, the petition for writ of mandamus
fails to comply with the Texas Rules of Appellate Procedure.  See generally Tex. R. App.
P. 52.3.  Accordingly, the petition for writ of mandamus is DENIED.  See id. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and filed
this 15th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).